Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Video Coding Device and Method for Determining an MVP Candidate List”.

Allowable Subject Matter
Claims 1, 2, 4, 6, 8, 11, 14, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest: 

an index value of the maximum index is in an index range of 0 to N-K, N being a first integer and K being a second integer less than N and
the index value of the maximum index is in the index range of 0 to N-1 when K is 1; 
determine that a maximum number of zero or more subblock-based merging motion vector prediction (MVP) candidates is in a number range of 1 to N and generated by subtracting the index value of the maximum index from N when the affine enabled flag is true and K is 1; and
reconstruct the one or more image frames based on the maximum number of zero or more subblock-based merging MVP candidates.

The closest prior art of record, US Publication No. 2021/0377561 Al, hereinafter "Zhang", discloses in [0197] that if an affine usage flag is on the maximum number of motion candidates is signaled from encoder to decoder and is in a range 0 ≤ ML ≤ 5.  Thus the prior art discloses that the maximum number of motion candidates is in a range of 0 to N, where N is 5.  However there is no further disclosure or suggestion of having an index K, such that “the index value of the maximum index is in the index range of O to N-1 when K is 1;” and “determining that a maximum number of zero or more subblock-based merging motion vector prediction (MVP) candidates based eR is in a number range of 1 to N and generated by subtracting the index value of the maximum index from N when the affine enabled flag is true and K is 1;”

A further search was conducted which failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425